MacIntyre. J.
This court holds, irrespective of whether the evidence showed, the claimant was suffering from hernia or hydrocele, that there was evidence to support the finding that the claimant’s injuries resulted from an accident arising out of and in the course of his employment; and the judgment of the superior court affirming the award is therefore affirmed. See, in this connection, So. Ry. Co. v. Tankersley, 3 Ga. App. 548 (60 S. E. 297).

Judgment affirmed.


Broyles, O. J., and Guerry, J., concur.